Citation Nr: 1222920	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  07-26 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly pension on account of the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from October 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2012, the Veteran was afforded a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran in this case is not service-connected for any disabilities, but has been in receipt of nonservice-connected pension benefits since April 1999.  He now seeks entitlement to special monthly pension based on need of regular aid and attendance of another person.  In support of his claim, he asserts that his mental and orthopedic disabilities render him in need of constant assistance with household chores and basic living activities and prevent him from leaving his home unattended.

VA's governing laws and regulations direct that special monthly pension at the aid and attendance rate is payable when a Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502(b), 1521 (West 2002 & Supp. 2011); 38 C.F.R. § 3.351(a), (b) (2011). 

To establish a need for regular aid and attendance, the Veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).  In this case, the Veteran does not allege and the evidence does not show that the Veteran has any limitation of vision, or is in a nursing home. Thus, the question remains as to whether there is shown a factual need for aid and attendance.

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a) (2011).

Bedridden is defined as a condition that, through its essential character, actually requires that the Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a). The Veteran must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The Board notes that a Veteran receiving nonservice-connected pension may also receive the housebound-rate of special monthly pension if he has a single disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  In this case, however, the Veteran has not specifically claimed entitlement to an increased rate of pension under the criteria set forth in 38 U.S.C.A. § 1521(e).  In fact, he has reported that he goes out of the house for volunteer work on occasion, and for other reasons, to include his March 2012 appearance at his Travel Board hearing.  Thus, the Board concentrates its focus on the claim for special monthly pension based upon the need for aid and attendance.

At the time of his hearing, the Veteran suggested that aid and attendance benefits are needed because he is wheelchair bound and requires assistance with getting dressed, shaving, laundry, shopping, cooking, and house cleaning.  He also reported that the medical evidence also documents that he is incontinent.  And, the record also shows that the Veteran reports deficiency in his short term memory.

In November 2005, a VA physician reported that the Veteran was seen in an electric wheelchair, but was able to stand and walk.  He was reported to have difficulty walking any distance or standing for any period of time.  His bowel and bladder control was noted as "good" and his balance was "ok."  He was noted to use a cane or walker at home, and the electric wheelchair when out.  The examiner concluded that daily skilled services were not required.

However, in November 2009, a similar examination occurred, which revealed a worsening of the Veteran's physical condition.  At this time, he was noted to be unable to reach overhead and that his hands were numb due to chronic cervical foraminal stenosis.  He was also reported as weak and wheelchair dependent at that time.  The examiner reported that the Veteran has leg weakness, poor balance, peripheral neuropathy, and needs a wheelchair.  The Veteran was noted as unable to walk without the assistance of another person, and able to walk two yards, at the most, with assistance.  Unfortunately, this examiner failed to complete the opinion portion of the examination report.  Thus, there is a showing of a worsening of the Veteran's condition over time, but there is no current opinion as to whether there is a factual need for aid and attendance, including the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature, or if there is a physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  This matter must be remanded so such an opinion can be obtained.

Also, the Board observes that the most recent VA treatment records are dated in 2005 from the VA Medical Center in Long Beach, California.  In an October 2006 written statement, and again at his March 2012 Travel Board hearing, the Veteran stated that he was receiving current treatment at the Long Beach VAMC.  Because current clinical records would be helpful in examining the current nature of the Veteran's disabilities, including whether they may rise to the level of requiring regular aid and attendance, the AMC/RO also should obtain any relevant, ongoing VA treatment records from the Long Beach VAMC dated since 2005.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Relevant ongoing VA treatment records from the Long Beach VAMC dating since 2005 should be obtained and associated with the record.

2.  After the above development has been completed, the RO should schedule the Veteran for an appropriate VA aid and attendance examination.  The claims folder must be made available and reviewed by the examiner.  The examiner should record the full history of the Veteran's respective conditions, including his account of symptomatology and onset.

Each of the Veteran's nonservice-connected disabilities should be evaluated, and the examiner is asked to describe the nature of the Veteran's disabilities and the effect of his disabilities on his ability to perform functions of daily living.  Then, the examiner must respond to the specific questions of an aid and attendance examination, specifically commenting on whether the Veteran:

(a) is unable to dress or undress himself, or to keep himself ordinarily clean and presentable;

(b) requires the frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(c) is unable to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and

(d) has an incapacity, physical or mental, that requires care of assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.

The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition(s) at issue, such testing or examination is to be accomplished prior to completion of the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


